I cannot approve the instruction mitigating damages if the wife desired resumption of the full marital relation and plaintiff refused to take her back at her former value.
I apprehend the rule to be that if a husband takes back his errant mate, and there is resumption of the full marriage relation, inclusive of mutual affection, comfort and confidence, the defendant may so show in mitigation of damages, but return of the estray and willingness on her part to resume the obligation of fidelity, coupled with alleged affection, if repellent to her innocent mate by reason of defendant's period of illicit enjoyment thereof, cannot operate to relieve defendant in any degree from damages if guilty of the wrong charged.
For this error the judgment should be reversed and a new trial granted, with costs to plaintiff.
FEAD, J., concurred with WIEST, J. POTTER, J., took no part in the decision of this case.